Order entered November 19, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00844-CV

                          IN THE INTEREST OF G.A.L., A CHILD

                       On Appeal from the 196th Judicial District Court
                                    Hunt County, Texas
                               Trial Court Cause No. 85844

                                            ORDER
       Before the Court is appellee’s November 18, 2019 motion for an extension of time to file

its brief on the merits. We GRANT the motion and extend the time to December 2, 2019. We

caution appellee that further extension requests in this accelerated appeal involving the

termination of appellant’s parental rights will be disfavored.


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE